 
 

Via Electronic Case Filing Only

   

ATTORNEY &
(OOH AKe ww s

November 5, 2018

Magistrate Judge Arlene R. Lindsay
Eastern District New York

100 Federal Plaza

Central Islip. NY 11722

Re: Proposed Joint Pretrial Order Submission;

Case: MacFarlane v. Ewald, et. al., Docket # 10-cv-2877-JFB-ARL:

Dear Hon. Judge Lindsay:

This office was appointed to represent the Plaintiff in the above matter. Enclosed
hereto is the amended joint pretrial order submitted with the consent of defense counsel
after Plaintiff's previously application to the Court reserving his right to supplement this
order based on late production of Court Ordered discovery.

The enclosed joint pretrial order now reflects Defendants’ production as per Court
Order, D.E. 153.

We thank the Court for its kind consideration and look forward to the conference
before this Honorable Court scheduled for tomorrow afternoon.

Respectfu, ly S@bmaitted
fio f -

Cory H. vibe

Attorneys for Ploiittiff MacFarlane

Please send all mail to: 33 Walt Whitman Road, Suite 310 * Dix Hills, NY 11746
Tel: 631.450.2515 | Fax: 631.223.7377 | wes: coryhmorris.com | emar: info@coryhmorris.com
515 East Las Olas Boulevard, Suite 120 + Fort Lauderdale, FL 33301 *By appointment only*
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 2 of 27 PagelD #: 1247

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ELDEN MACAFRLANE, , DRAFT
Plaintiff, . PROPOSED JOINT
| PRETRIAL ORDER
-against-
Docket No::
. 15-cv-2024(JFB)(ARL)
SUFFOLK COUNTY CORRECTIONAL -
FACILITY, et al.
Defendants.

PROPOSED JOINT PRE-TRIAL ORDER

COUNSELS

LAW OFFICES OF CORY H. MORRIS
CORY H. MORRIS
_ Attorney for Plaintiff
33 Walt Whitman Road
Dix Hills, New York 11746
Telephone: (631) 450-2515
Fax: (631) 223-7377

E-mail: info@coryhmorris.com

Arlene S. Zwilling, Assistant County Attorney
for Dennis M. Brown, Suffolk County Attorney
Attorney for Defendants
~_H, Lee Dennison Building

100 Veterans Memorial Highway
P.O. Box 6100
Hauppauge, New York 11788-0099
- (631) 853-4055
Fax: (631) 853-5169 -
arlene,zwilling@suffolkcountyny.goy
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 .Page 3 of 27 PagelD #: 1248

SUBJECT MATTER JURISDICTION
Plaintiff States:

| The jurisdiction of this Court is invoked under 21 U.S.C. § 1331 and 28 U.S.C. §
1343. The exercise of pendant jurisdiction by this Court is appropriate in this matter
with respect to Plaintiffs state law claims pursuant to 28 U.S.C. §1367. Plaintiff subnaite
that this Court maintains subject matter jurisdiction over Plaintiffs claims as outlined in
the Complaint.
Defendants do not dispute that there is subject matter jurisdiction.
Plaintiff's CLAIMS
Plaintiff Elden MacFarlane, self-described as a mental health pretrial detainee,
alleges violations of his 4th, 5th, and 14‘ Amendment protections against collective
defendants who utilized excessive and inappropriate force against him on or about July
18, 2007. Plaintiff suffered a perforated eardrum, bruising, and multiple contusions to
the face, ear, and chest due to, inter ait, Defendants’ willful misconduct, failure to
intervene, pattern and practice, wad lack of training as it relates to proper procedure and

care of mentally ill and physically disabled inmates.

Plaintiff's constitutional rights were violated when Defendants’ attacked and beat
Plaintiff. Title 42 U.S.C. § 1983 provides “a remedy for deprivations of rights secured by
the Constitution and laws of the United States when that deprivation takes place “under
color of any statute, ordinance, regulation, custom, or usage, of any State or Territory.”
Lugar v. Ramonson Oil Co., Inc., 457 U.S. 922, 923-924, 102 S.Ct. 2744, 2747 (1982).
Title 42 U.S.C. § 1983 does not create substantive rights itself; “it provides a procedure

for redress for the deprivation of rights established elsewhere.” City of Oklahoma City v.

Tuttle, 471 U.S. 808, 816, 105 S.Ct. 2427, 2432 (1985); see Baker v. McCollan, 443 U.S.

2
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 4 of 27 PagelD #: 1249 -

137, 140, 144, n. 3, 99 S.Ct. 2689,2692, 2694, n. 3, 61 L.Ed.2d 433 (1979); Sykes v.,
James, 13 F.3d 515, 519 (2d Cir.1993); Cespedes v. Coughlin, 956 F.Supp. 454, 464
(S.D.NY. 1997). “It is well settled in this Circuit that ‘personal involvement of defendants
in alleged constitutional deprivations is a prerequisite to an award of damages under §
1983.” Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995); Wright v. Smith, 21 F.3d .
496, 501 (2d Cir. 1994) (quoting Moffitt v. Town of Brookfield, 950 F.2d 880, 885 (2d
Cir. 1991)).

[1] Fourth Amendment
Excessive force may violate the Fourth Amendment, the Fifth Amendment, or the

Fourteenth Amendment depending on how and to what ends the excessive fae is used,
Graham v. Connor, 490 U.S. 386, 109 S.Ct. 1865 (1989); Kingsley v. Hendrickson, 135
S.Ct. 2466, 2473, 192 L.Ed.2d 416 (2015). A "detainee's rights are "at least as great as the
Eighth Amendment protections available to a convicted prisoner."" Nakita Moore,
Jahmel lawyer, peter Eppel, Plaintiffs v. 12 2010 12 2010 (2d Cir. 2017); City of Revere
u. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983). The Fourth Amendment, in part, reads
“[t]he right of the people to be secure in their persons, houses, papers, and effects,
against unreasonable weandheg and seizures, shall not be violated...” U.S. Const. amend.
IV. The Fifth Amendment’s due process clause reads “[n]o person shall ... be deprived of
life, liberty, or property, without due process of law...” U.S. Const. amend. V. The
Fourteenth Amendment provides “[nJo State shall make or enforce any law which shall
oe the privileges or immunities of the United States; nor shall any State deprive

any person of life, liberty, or property, without due process of law.” U.S. Const. amend.

XIV.
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 5 of 27 PagelD #: 1250

As recognized by the Second Circuit, a “pretrial detainee's claims of
unconstitutional conditions of confinement are governed by the Due Process clause of
the Fourteenth Amendment, rather than the Cruel and Unusual Punishments Clause of
the Eighth Amendment. A pretrial detainee's claims are governed by the Fourteenth
Amendment Due ee Clause rather than the Eighth Amendment Cruel and Unusual
Punishments Clause because "pretrial detainees have not been convicted of a crime and
thus may not be punished in any manner - neither cruelly nor otherwise." Iqbal v.
Hasty, 490 F.3d 143, 168 (2d Cir. 2007), rev'd on other grounds sub nom., Ashcroft v.
Igbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949 (2009); Nakita Moore, jahmel lawyer,
peter Eppel, Plaintiffs v. 12 2010 12 2010 (2d Cir, 2017). Plaintiff Elden MacFarlane
alleges that Defendants violated his rights when defendants employed excessive force in

the course of their duties.

The Court should consider the following on whether the force utilized by

Defendants was reasonable:

the relationship between the need for the use of force and the
amount of force used; the extent of the plaintiffs injury; any
effort made by the officer to temper or to limit the amount of
force; the severity of the security problem at issue; the threat
reasonably perceived by the office; and whether the plaintiff

was actively resisting.
Kingsley v. Hendrickson, 135 S.Ct. 2466, 2473, 192 L.Ed.2d 416 (2015) (external

quotation marks omitted); see Graham v. Connor, 490 U.S. 386, 396, 109 S.Ct. 1865,
1871 (1989). This is not an exhaustive list. Each factor may not be necessary to prove
excessive force was utilized by the Defendants. The Supreme Court in Kingsley

determined the “appropriate standard for a pretrial detainee’s excessive force claim is

solely an objective one.” Id.
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 6 of 27 PagelD #: 1251

The Supreme Court has held that “a pretrial detainee must show only that the
force purposely or knowingly used against him was objectively unreasonable.” Id. at
2472. This standard, the Court concluded is to be employed from the perspective of a
reasonable officer at the scene where the excessive force was used. Id. at 2473. Based on
this new objective unreasonableness standard, a pretrial detainee need only provide
“obj edfive evidence that the challenged governmental action is not rationally related to a
legitimate governmental objective or that it is excessive in relation 16 that purpose.” Id.
at 2469; Bell v. Wolfish, 441 U.S. 520, 561, 99 S.Ct. 1861, 1886 (1979). The Supreme
Court noted that deference to the policies and practices employed by those who manage
the jail for the purpose of institutional security and order is appropriate for the excessive
force analysis of pretrial detainees; however, the Supreme Court made clear that an
objective standard must be utilized in determining whether the force utilized against a
pretrial detainee was excessive. Id. at 2473, 2474

[2] Monell Liability
Plaintiff Elden MacFarlane alleges the corrections officers of Suffolk County

Correctional Center engaged in a pattern and practice of using excessive force to control
inmates. Plaintiff Elden MacFarlane alleges that Suffolk County Corrections Officers

would regularly beat the inmates; specifically, the inmates in the Mental Health

Observation Unit.

Title 42 U.S.C. § 1983 reads

Every person who, under color of any statute,
ordinance, regulation, custom, or usage, of any State or
Territory or the District of Columbia, subjects, or causes to
be subjected, any citizen of the United States or other person
within the jurisdiction thereof to the deprivation of any
Tights, privileges, or immunities secured by the Constitution
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 7 of 27 PagelD #: 1252

and laws, shall be liable to the party injured in an action at
law, suit in equity, or other proper proceeding for redress...

The use of “person” in the statute is intended to include municipalities and other
local government units. Monell v. Department of Social Services of City of New York,
436, U.S. 658, 690, 98 S.Ct. 2018, 2035. Municipalities are not entitled to absolute
immunity. Id. at 701. The first inquiry into municipal liability arising out of a § 1983
claim is “whether there is a direct causal link between a municipal policy or custom and
the alleged constitutional deprivation.” City of Canton Ohio v. Harris, 489 U.S. ane,
387, 109 S.Ct. 1197, 1203 (1989). Municipalities may be liable under Title 42 U.S.C. §
1983 where “the action that is alleged to be unconstitutional implements or executes a
policy statement, ordinance, regulation, or decision officially adopted and promulgated
by that body's officers.” Id. at 690. Further, municipalities may be sued for
constitutional deprivations pursuant to “custom” even when that custom has not been
formally approved by the municipality’s proper decision-making channels, Jd.
“[C]onstitutional violations by powermt officials that are “persistent and widespread”
can be “so permanent and well settled as to constitute a custom or usage with the force
of law, and thereby generate municipal liability.” Houston v. Cotter, 2016 WL 1253391
(E.D.N.Y. Mar 30, 2016); Sorlucco v. N.Y.C. Police Dep’t, 971 F.2d 864, 870-71 (citing

Monell, 436 U.S. at 691) (internal quotation marks omitted).

A municipality can be liable for a constitutional violation
under the Supreme Court's decision in Monell in several
ways. Two of those bases are relevant here. First, a plaintiff
can establish that “the violation of his constitutional right
resulted from a municipal custom or policy.” DeCarlo v. Fry,
141 F.3d 56, 61 (2d Cir. 1998) (internal quotation marks
omitted). Second, a plaintiff can establish that his
constitutional right was violated because of a single decision
by a municipal official who is “responsible for establishing
final policy with respect to the subject matter in question.”

6
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 8 of 27 PagelD #: 1253

Pembaur v. City of Cincinnati, 475 U.S. 469, 483, 106 S.Ct.
1292, 89 L.Ed.2d 452 (1986).

Norton v. Town of Islip, 2017 WL 440131 (Summary Order). The courts have recognized
three instances where a municipality violates constitutional protections due to policy:

_ G) an express policy that, when enforced, causes a constitutional deprivation; (2) “a
widespread practice that, although not authorized by written law or express municipal
policy, is so permanent and well settled as to constitute custom or usage with the force
of law”; and (3) an allegation that the constitutional injury was caused by a person with
“final policy making authority”. Monell, 436 U.S, at 690; City of St. Louis v. Praprotnik,
485 U.S, 112, 127, 108 S.Ct. 915, 926 (1988) (plurality opinion); Praprotnik, 485 U.S. at
123 (Brennan J., concurring).

-A municipality may be held liable for inadequate or lack of training or |
supervision of municipal employees under Title 42 U.S.C. § 1983. “The issue ... is
whether that training program is adequate; and if it is not, the question becomes
whether such inadequate training can justifiably be said to represent “city policy”. City
of Canton, Ohio v. Harris, 489 U.S. 378, 390, 109 S.Ct. 1197, 1205 (1989). Failure to and
inadequacy of training may only serve as basis of liability under Title 42 U.S.C. § 1983
where that failure rises to deliberate indifference to the rights of persons with whom the
police come into contact. City of Canton, Ohio v. Harris, 489 U.S. 378, 388, 109 S.Ct.
1197, 1204 (1989). Deliberate indifference “requires that city policy makers made a
“deliberate choice ... frets among various alternatives” not to fully train employees.”

"Walker v. City of New York, 974 F.2d 293, 297 (2d Cir. 1992); City of Canton, Ohio v,

Harris, 489 U.S. 378, 389, 109 S.Ct. 1197, 1205 (1989). Such a decision can be shown

where
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 9 of 27 PagelD #: 1254

in light of the duties assigned to specific officers or
employees the need for more or different training is so
obvious, and the inadequacy so likely to result in the
violation of constitutional rights, that the policymakers of the
city can reasonably be said to have been deliberately

. indifferent to the need.
Id. While one instance of municipal employee’s illegal behavior would ordinarily not be

enough to find a policy encouraged by the municipality to engage in such illegal
behavior, “a single, unusually brutal or egregious beating administered by a group of
municipal employees may be sufficiently out of the ordinary to warrant an inference that
it was attributable to inadequate training or supervision amounting to deliberate
indifference or “gross negligence” on the part of the officials in charge. Turpin v, Mailet,
619 F.2d 196, 202 (2d Cir. 1980); see Owens v. Haas, 601 F.2d 1242 (2d Cir. 1979). A
municipality can be liable under Title 42 U.S.C § 1983 where “its policies are the
“moving force [behind] the constitutional violation.”” City of Canton, Ohio v. Harris,
489 U.S. 378, 379, 109 S.Ct. 1197, 1201 (1989).
Plaintiff Elden MacFarlane alleges corrections officers engaged in the regular

_ practice of administering excessive force against erestital detainees and, specifically,
pretrial detainees who suffered from mental illness for their own personal gain and as a
method of control. Further, Plaintiff Elden MacFarlane alleges the corrections officers

- received no proper training, or the training was insufficient, on how to handle inmates
suffering from mental illness and physical disability. The use of excessive force against .
inmates is a clear violation of individuals Fourth Amiendment protections. The lack of
proper training coupled with the regular practice of excessive force places Plaintiff Elden

MacFarlane claim within the second instance where a municipality will be held liable for

violating constitutional protection.
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 10 of 27 PagelD #: 1255

Defendants’ Defenses

 

1)

2)

3)
4)

5)

6)

7)
8)
9)
10)
11)
12)
13)

14)

That plaintiff may not pursue any claim that the Court has ruled could not
be included in the Second Amended Complaint.

That the complaint fails to state a claim upon which relief can be granted.

That the County of Suffolk is not, and may not be held, liable for the acts of
the Suffolk County Sheriff.

That the damages sustained by plaintiff, if any, were caused by the
plaintiffs own culpable and/or negligent conduct.

That the complaint fails to set forth facts sufficient to constitute a
deprivation of any constitutional right or other basis for a civil rights

claim. .

That no policy, statement, ordinance, regulation or decision officially
adopted and/or promulgated by defendants or otherwise ratified by
defendants authorized a deprivation of plaintiff's constitutional rights.

that no custom or usage adopted, followed, endorsed or ratified by
defendants authorized a deprivation of plaintiff's constitutional rights,

That the doctrines of respondeat superior and vicarious liability do not
apply to a civil rights claim.

That municipal defendants are not liable for punitive damage awards.

That plaintiff has failed to comply with the statutory conditions precedent
to commencement of an action against municipal defendants as set forth
in the New York General Municipal Law.

That plaintiffs claims, if any, are in whole or in part, barred by the
doctrines of collateral estoppel and/or res judicata.

That plaintiffs claims, if any, are barred in whole or in part by the statute
of limitations.

That defendants’ actions, if any, were justified by the facts and
circumstances presented. _ ;

That the defendants, at all times complained of, acted reasonably and in
good faith in the discharge of their official duties and responsibilities,
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 11 of 27 PagelD #: 1256

15) |

16)

17)

18)

19)

20)

21)

That defendants acted in what they did solely pursuant to their duties and
responsibilities as law enforcement and/or prosecuting officials.

That defendants at all times acted in good faith in that they reasonably
believed that they were exercising and acting within their statutory and
constitutional powers.

That in performing such duties and responsibilities, defendants are and
were protected by absolute and/or qualified Federal and/or State

immunity.

That this action is barred by the doctrines of qualified and/or absolute
governmental immunity for discretionary acts.

To the extent that the complaint purports to set forth any supplemental
state law claims, they are barred by the plaintiff's failure to comply with

the statutory conditions precedent to commencement of an action against
municipal defendants as set forth in the New York General Municipal Law.

To the extent that the complaint purports to set forth any supplemental
state law claims, they are barred by the statute of limitations.

That this inmate claim is barred by the provisions of 42 USC § 1997.

TRIAL

The parties demand a trial by jury. The anticipated number of trial days for

_ Plaintiffs case is approximately 7 days.

“TRIAL BY MAGISTRATE JUDGE

. All parties have not consented to trial of the case by a Magistrate Judge as of this

date.

THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK

10
Case 2:10-cv-02877-MKB-ARL Document 156 Filed-11/05/18 Page 12 of 27 PagelD #: 1257

STIPULATED FACTS

1. Elden MacFarlane was housed at the SUFFOLK COUNTY CORRECTIONAL

FACILITY on July 18, 2007.
2. Elden MacFarlane was held as a pre-trial Detainee at the SUFFOLK COUNTY

CORRECTIONAL FACILITY on July 18, 2007.
DEPOSITION DESIGNATIONS

Plaintiff's Designations:

None at this time. However, the Plaintiff reserves the right use deposition
testimonies of the Defendants and witnesses on their case in chief and for the purpose of

impeachment.

Defendants’ Designations:

None at this time. However, defendants reserve their right to use any and all
deposition transcripts for the purposes permitted by the Federal Rules of Civil
Procedure and the Federal Rules of Evidence.

WITNESS LIST
PLAINTIFF’S WITNESSES

1. Dr. Geraci:

2. George Lynn: Deputy Sheriff Investigator

3. Christopher Dean - Corrections Sgt at SC Jail;
4. Floor Sgt Badge # 198; |
5. Sgt. Curcie

6. James Zahn - corrections officer

7. Frank Mele- corrections officer

8. Douglas Gilbosi - corrections officer

11
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 13 of 27 PagelD #: 1258

9. JIMa Social Worker at SCCF

1. SCCF Latino Correction Officer
10. Joe Middleton, Internal Affairs Investigator
11. Keith O'Halloran

12. Dr. Alexander Shasha Bardie
13. SCCF Medical Personnel RN White #148
14. Patrick Padden ~

15. Christopher Carlson

16. Salvator Taormina

17. Henry Smart

18. Erick Colon

19. Ervin Timers

20. Neil Malvone

21. Mejia Crivas

22.Leonard J. Houde

23. Robert Houston

24. Mike Palka

25, Mike Nogan

26.Tim Crevoiserat

27, Kenneth Wood

28. Michael Gindin

29. Greg Cardella (area D/1):

30. Gregory Sergeant;

31. Akbar Owens;

12
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 14 of 27 PagelD #: 1259

32. Henry Smart;
33. Walter Jacobs (Pin. 122004);
34. Omar Maldinado;
35.Joseph Perry;

36. Joshua Bonea;
37. Wade Booth;

38. Josue Bonillai

39. John Velez;
40.Juan Smith;

41. Eric Brown;
42.Steve Buechemje;
43.Greg Cordella; .
44.JJ Young;

45, Elton Gorhan

Defendants’ Witnesses

In addition to those persons listed in plaintiff's schedule of witnesses, whom
defendants reserve the right to call as witnesses whether or not called by plaintiff,
defendants intend to call the following persons as witnesses:

1) Christopher Girzadas |

2) Glenn Wubker |

3) Arthur LaFranca

4) Michael Vansteen

5) Michael Mazzaferro

6) Robert Ceely

7) Sgt. Schultz
| 13
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 15 of 27 PagelD #: 1260

8) Robert Carlock

9) Doreen Conway
i0) Amy Malave

11) Helen Balchuk

12) ~ Alice Butkos

13) Dr. John Feretti
14) Dr. Ana Echenique

15) Dr. Imperato
EXHIBITS TO BE OFFERED AT TRIAL

PLAINTIFF’S EXHIBIT LIST

 

1. Defendant’s Response to Plaintiffs First (SIC) Request for the Production of
Documents; (MacFarlane Pltf #2-3)

2, Defendant’s Response to Plaintifs First Request for the Production of
Documents; (MacFarlane Pitt 44-6)

3. Correctional Facility Rules and Regulations; (MacFarlane Plif #7-9)

4. Citizen’s Policy and Complaint Review of Grievance #R-2008-054; (MacFarlane
Pltf #10-23)---Objection on grounds of irrelevance, prejudice and confusion.

5. Grievance #R-2008-054 (MacFarane Pitf #24-25)--- Objection on grounds of
irrelevance, prejudice and confusion.

6. Disciplinary Hearing Disposition Form (MacFarlane Pltf #33)

7. Suffolk County Correctional Facility Formal Investigation Form; (MacFarlanePltf

#34)--- Objection on grounds of irrelevance and confusion.

14
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 16 of 27 PagelD #: 1261

8. Suffolk County Correctional Facility Investigative Findings Report; (MacFarlane
_ Pltf #35) --- Objection on grounds of irrelevance and confusion.

9. Suffolk County Crrectional Facility Disciplinary Logbook; (MacFarlane Pltf #36-
37)

10. Formal Investigation Form; (MacFarlane Pltf #38)--- Objection on grounds of .
irrelevance and confusion,

11. Investigative Findings Report; (MacFarlane Pltf #39)--- Objection on grounds of
irrelevance sathoontiwtln,

12. Notice of Charges and Basis for Disciplinary Actions Report; (MacFarlane Pltf
#40-41)

13. Incident Report From; (MacFarlane Pltf #42-47)

14. Witness Statement Form; (MacFarlane Pltf #48-50)

15. Inmate feniifieation Form; (MacFarlane Pltf #51)

16. Honorable Judge Hudson to Warden of Suffolk County Correctional Facility;
(MacFarlane Pltf #52) )--- Objection on grounds of irrelevance and confusion.

17. Superior Court Securing Order; (MacFarlane Pltf #53)

18. Order to Remand and Produce; (MacFarlane Pltf #54-59)

19. Disciplinary Hearing Disposition and Incident Reports; (MacFarlane Pltf #60-
65)

20. Grievance Form #R-2008-022; (MacFarlane Plif #66)---Objection on grounds of
irrelevance, prejudice and confusion.

| =u Grievance Form #R-2008-025; (MacFarlane Pltf #67)--- Objection on grounds of

irrelevance, prejudice and confusion.

22. Order to Unseal Records; (MacFarlane Pltf #68-70)

15
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 17 of 27 PagelD #: 1262

23. Grievance From #R-2007-126; (MacFarlane Pltf #71-81)--- Objection on
grounds of irrelevance, prejudice and confusion.

24. Grievance Form #R-2007-122; (MacFarlane Pltt #82-88)--- Objection on
grounds of irrelevance, prejudice and confusion.

25. Notice of Charges and Basis for Disciplinary Actions; (MacFarlane Pltf #89-90)

26. Grievance Form #R-2007-127; (MacFarlane Pltf #102-105)--- Objection on
grounds of irrelevance, prejudice and confusion.

27, Grievance Processing Unit Decision #R-2007-126; (MacFarlane plif #106-110)---

_ Objection on grounds of irrelevance, prejudice and confusion.

28. Grievance Form #R-2007-122; (MacFarlane Pltf #111-115)--- Objection on
grounds of irrelevance, prejudice and confusion. |

29.Notice of Charges and Basis for Disciplinary Actions Report; (MacFarlane Pltf
#116-117) .

30.Citizen’s Policy and Complaint Review Council Grevance #R-2007-122;
(MacFarlane Plif #118-123)--- Objection on grounds of irrelevance, prejudice and
confusion.

31. Grievance From #R-2007-132; (MacFarlane Pltf #124-130)-- Objection on
grounds of irrelevance, prejudice and confusion.

32.Grievance Form yR.s0o7aaay fdeiotine Plif #131-132)--- Objection on
grounds of irrelevance, prejudice and confusion.

33. Suffolk County Correctional Facility Phone Call Log; (MacFarlane Plif #133)

34. Suffolk County Sheriff's Office General Log Book; (MacFarlane Pltf BBA

35. Grievance #R-2007-135; (MacFarlane Pltf #139-142)--- Objection on grounds of
irrelevance, prejudice and confusion.

16
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 18 of 27 PagelD #: 1263

36. Grievance #R-2007-136; (MacFarlane Pltf #143-155)--- Objection on grounds of
. irrelevance, prejudice and confusion.

37. Grievance #R-2007-137; (MacFarlane Pltf #156-159)--- Objection on grounds of

irrelevance, prejudice and confusion.

38.Grievance #R-2007-138; (MacFarlane Pltf #160-162)--- Objection on grounds of
irrelevance, prejudice and confusion.

39.Grievance #R-2007-139; (MacFarlane Pltf #163-173)--- Objection on grounds of
irrelevance, prejudice and confusion.

40.Grievance #R-2007-140; (MacFarlane Pltf #174-183)--- Objection on grounds of
irrelevance, prejudice and confusion.

41. Grievance #R-2007-142; (MacFarlane Pltf #184)--- Objection on grounds of

irrelevance, prejudice and confusion.

42.Grievance #R-2007-146; (MacFarlane Pltf #185)--- Objection on grounds of

irrelevance, prejudice and confusion.

43. Grievance #R-2007-148; (MacFarlane Pltf #186-187)--- Objection on grounds of

irrelevance, prejudice and confusion.

44.Grievance #R-2007-149; (MacFarlane Pltf #188-189)--- Objection on grounds of

irrelevance, prejudice and confusion.

45. Grievance #R-2007-150; (MacFarlane Pltf #190-194)--- Objection on grounds of

irrelevance, prejudice and confusion.

46.Grievance #R-2007-153; (MacFarlane Pltf #195)--- Objection on grounds of

irrelevance, prejudice and confusion.

47.Grievance #R-2007-152; (MacFarlane Pltf #196)--- Objection on grounds of
irrelevance, prejudice and confusion.

17
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 19 of 27 PagelD #: 1264

4 Cileranee #R-2007-156; (MacFarlane Pltf #197-205)--- Objection on grounds of
irrelevance, prejudice and confusion.

49. Motive of Deprivation; (MacFarlane Pltf #206-207)

50. Grievance #R-2007-220; (MacFarlane Pltf # 233-234)--- Objection on grounds
of irrelevance, prejudice and confusion.

51. Grievance #R-2007-124; (viacFatlene Pltf #235-243)--- Objection on grounds of
irrelevance, prejudice and confusion.

52. Suffolk County Sheriffs Office General Log Book; (MacFarlane Pltf #244-246)

53. Grievance #R-2007-125; (MacFarlane Pltf #247-256)--- Objection on grounds of
irrelevance, prejudice and confusion.

54. Grievance $R-2007-145; (MacFarlane Pltf #257-264)--- Objection on grounds of

| irrelevance, prejudice and confusion.

55. Grievance #R-2007-157; (MacFarlane Pltf #265-277)--- Objection on grounds of
irrelevance, prejudice and confusion.

56. Disciplinary Profile; (MacParlane Pltf #278-281)

57. Incarceration Audit; (MacFarlane Pltf #282)

58. Grievance #R-2007-161; (MacFarlane Pltf #283-292)--- Objection on grounds of
irrelevance, prejudice and confusion. |

59. Disciplinary Profile; (MacFarlane Pltf #293-297)

60. Grievance #R-2007-162; (MacFarlane Pltf #298-314)--- Objection on grounds of
irrelevance, prejudice and confusion.

61. Disciplinary Audit and History; (MacFarlane Plt g545-ni5)

62. Grievance #R-2007-164; (MacFarlane Pltf #320-324)--- Objection on grounds of
irrelevance, prejudice and confusion. |

18
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 20 of 27 PagelD #: 1265

63. Medical Grievance; (MacFarlane Pltf #325-333)--- Objection on grounds of
irrelevance, prejudice and confusion.

64. Inmate Identification; (MacFarlane Pltf 4334-336)

65. Grievance #R-2007-173; (MacFarlane Plt #997-344)-~- Objection on grounds of
irrelevance, prejudice and confusion. .

66. Standard Report Form September. 28, 2007; Mae Parlice Plif #345-357) |

67. Order to Unseal; (MacFarlane Pltf #358-364)

68. Elden MacFarlane’s letter to Steve Levy; (MacFarlane Pltf #365-368)

69. Elden MacFarlane’s letter to Judge Hudson; (Maciavtone Pltf #369-386)---
Objection on grounds of irrelevance, prejudice and confusion.

70. Notice Pursuant to CPL Section 710.30 and Demand Pursuant to CPL Section
250.20; (MacFarlane Pltf #387-388)

71. Inmate Identification; (MacFarlane Pltf #389-392)

72. Incident Report Form; (MacFarlane Pltf #393-308) |

73. Notice of Deprivation; (MacFarlane Pltf #399)

74. Notice of Charges and Basis for Disciplinary Actions; (MacFarlane Pltf #400-401)

75. Felony Complaint; (MacFarlane Pltf #40B-AB6) |

76. Suffolk County Sheriff's Prosecution Worksheet; (MacFarlane Plif #407-408)

77. Notice Pursuant to CPL Section 710.30 and Demand Pursuant to CPL Section
250.20; (MacFarlane Pltf #¢409-410)

78. Vertical Prosecution Assignment Sheet; (MacFarlane Pltf #411) |

79. Victim Notification Information; (MacFarlane Pltf #412)

80.Felony Complaint; (MacFarlane Pltf #413)

19
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 21 of 27 PagelD #: 1266

81. Elden MacFarlane’s Letter to Judge Hudson; (MacFarlane Pltf #414-415)---
Objection on grounds of irrelevance, prejudice and confusion.

82.Elden MacFarlane’s Letter to Mr. Lapinta; (MacFarlane Plif #416-417)---
Objection on grounds of irrelevance, prejudice and confusion.

83. Initial Report of Criminal Cases; (MacFarlane Pltf #418)

84. Booking Data Sheet; (MacFarlane Pltf #419-420)

85. Notice of Demand to be Notified of Presentation to Grand Jury; (MacFarlane Pltf
#421)

86. Notice of Prospective or Pending Grand Jury Proceeding; (MacFarlane Pltf
#422) |

87. Elden MacFarlane’s Letter to Judge Hudson; (MacFarlane Pltf #423-424)

88. Notice of Grand Jury Proceeding; (MacFarlane Pltf #425-430)

89. Superior Court Securing Order; (MacFarlane Pltf #431-432)

90.Indictment and Prosecution Report; (MacFarlane Pltf # 433)

g1. Grievance #R-2007-158; (Meeltartane Pltf #434-447)--- Objection on grounds of
irrelevance, prejudice and confusion.

92. Grievance #R-2007-172; (MacFarlane Pltf #448-449)--- Objection on grounds of

irrelevance, prejudice and confusion.

93. Grievance #R-2007-176; (MacFarlane Pltf #450-453)--- Objection on grounds of
irrelevance, prejudice and confusion. |

94. Inmate Clothing and Property Inventory; (MacFarlane Pitf #454)

95. Grievance #R-2007-209; (MacFarlane Pltf #455)--- Objection on grounds of
irrelevance, prejudice and confusion. | .

96. Commissary Order Form; (MacFarlane Pltf #456-457)

20
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 22 of 27 PagelD #: 1267

97. Grievance #R-207-220; (MacFarlane Pltf # 458-461)--- Objection on grounds of
irrelevance, prejudice and confusion. |

98. Correction Officer Assignment Roster; (MacFarlane Pltf #462-465)

99. Administrative Response Grievance #R-2007-220; (MacFarlane Pltf #466-467)-
-- Objection on grounds of irrelevance, prejudice and confusion.

100. Grievance #R-2007-124; (MacFarlane Pltf #468-476)--- Objection on
grounds of irrelevance, prejudice and confusion.

101. Suffolk County Sheriffs Office General Log Book; (MacFarlane Pltf #477-
478)

102. | Suffolk County Sheriff's Officer Use of Force Guidelines (MacFarlane Pltf
#480) ---Objection on grounds of irrelevance, prejudice and confusion.

103. Suffolk County Sheriffs Officer Guidelines/Rules/Orders or Procedures
(MacFarlane Pltf #480-508) ---Objection on grounds of irrelevance, prejudice

and confusion.

104. Suffolk County Sheriffs Office Lesson Plan Cover Sheet, Mental Health
Services — MA - 89 (MacFarlane Pltf #509 - 511) ---Objection on grounds of

irrelevance, prejudice and confusion.
105. Suffolk County Sheriffs Office Power Point, Special Needs Inmates

(MacFarlane Pltf #512 - 519) ---Objection on grounds of irrelevance, prejudice

~ and confusion.

106. Suffolk County Sheriffs Office, Use of Force Power Point, Sheriff's Office
Academy Bureau (MacFarlane Pltf #520 - 593) ---Objection on grounds of

irrelevance, prejudice and confusion.

21
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 23 of 27 PagelID #: 1268

107. Suffolk County Sheriff's Office, In-Service Training Annual Qualification,
Power Point, 2014, Firearms Training Section (MacFarlane Pltf #594 - 604) ---
Objection on grounds of iindlevanes, prejudice and confusion.

108. Suffolk County Sheriffs Office, Internal Affairs Section fiveiicstos
Report re: Patrick Maranzino ( MacFarlane Plif# 605-615)---objection on
grounds of irrelevance, prejudice and jury confusion.

109. Patrick Maranzino Simmons, Complaint, and attached Exhibits
(MacFarlane Pitf #616-669) )---objection on grounds of irrelevance, prejudice
and jury confusion.

110. Patrick Maranzino Affidavit of service and proposed amended complaint
(Pltf # 670-694) )---objection on grounds of irrelevance, prejudice and jury.
confusion.

111. Suffolk County Sheriff's Office, Internal affairs report and attachements 1-
24-2 re: Patrick Maranzino (MacFarlane Pltf# 695-785) )---objection on grounds
of irrelevance, prejudice and jury confusion.

112, Suffolk County Sheriffs Office General Log Book 2 East North 12/17/09 —
02/23/10 Attachment 25-25-7 (MacFarlane Pltf# 786-793) |

113. Suffolk County Sheriffs Office General Log Book 3 EAST South 11/02/09-
01/08/10 Attachment 26-(MacFarlane Pltf # 794-806)

114. Suffolk County Sheriffs Office General Log Book, Mental Health/ Bionial
10/03/09-01/06/10 attachment 27-6 — 27-8 (MacFarlane Pltf# 807-809) |

115. Suffolk County Sheriff s Office Interrogation guide and Internal affairs
notes Re: Inmate Aubrey Hodge, Officer Gubitosi and Mele (MacFarlane Pltf#

810-840) )---objection on grounds of irrelevance, prejudice and jury confusion.

22
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 24 of 27 PagelD #: 1269

116. Aubrey Hodge Notice of Claim (MacFarlane Pltf# 841-842) )---objection
on grounds of irrelevance, prejudice and jury confusion.

117, Suffolk County Sheriffs Office Internal Affairs investigation Re: Aubrey
Hodge incident (MacFarlane Pltf¥ 843-889) )---objection on grounds of
irrelevance, prejudice and jury confusion.

118, Suffolk County Sheriff's Office General Log Book 2"4 floor lobby 12/05/06
— 12/06/06 (MacFarlane Plitf# 890-895) | |

119. Suffolk County Sheriffs Office General Log Book 2 East North 12/04/06 —
01/26/07 (MacFarlane Pltf#896-

120, Suffolk County Sheriffs Office Internal Affairs investigation Re; Justin
Cooper (Mentally ill inmate) incident (MacFarlane Pltf¥ 897-1049) )---objection
on grounds of irrelevance, prejudice and jury confusion.

121. Suffolk County Sheriffs Office Internal Affairs investigation report and
attachements Re: Inmate Asareel Yisrael (MacFarlane Pltf# 1050-1204) )---

objection on grounds of irrelevance, prejudice and jury confusion.

Defendants’ Exhibits

In addition to fhe items listed i in plaintiffs list of exhibits, which defendants
reserve the right to move into evidence if not offered by plaintiff, defendants intend to
move the following items in evidence, either in whole or im part:

A. plaintiffs Suffolk County Correctional Facility medical chart.

B. plaintiff's New York Department of Corrections medical chart.

C. plaintiff's Peconic Bay Medical Center medical chart.

D. _ file of Suffolk County Sheriffs Office Internal Affairs investigation into
plaintiffs allegations; Objection on grounds of irrelevance, prejudice and
confusion.

23
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 25 of 27 PagelD #: 1270

E. plaintiffs Suffolk County Correctional facility grievance file; Objection on
grounds of irrelevance, prejudice and confusion.

F, Plaintiff's Suffolk County Correctional Facility disciplinary file; Obj ection
on grounds of irrelevance, prejudice and confusion.

G. Certificate of plaintiffs conviction — objection, relevance and F.R.E. 403 as
this material is made to inflame the jury (Plaintiff was a pretrial detainee with

the presumption of innocence).

24
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 26 of 27 PagelD #: 1271

Dated: Huntington, New York
: November 5, 2018

LAW OFFIC yo
"Y

 

 

 

BY CORY H- MORRIS By Se willing, Eek
" phat al for Plaintiff Attorney for De Su County
“33 Walt Whitman Road Correctional Facility
Dix Hills, New York 11746 , Suffolk County Attorney’s Office
Telephone: (631) 450-2515 H. Lee Dennison Building
Fax: (631) 223-7377 100 Veterans Memorial Highway
E-mail: info@coryhmorris.com P.O. Box 6100

Hauppauge, New York 11788
Telephone: (631) 853-4049
Fax: (631) 853-5169

25
Case 2:10-cv-02877-MKB-ARL Document 156 Filed 11/05/18 Page 27 of 27 PagelD #: 1272
